the obligor is not present); see also NRS 425.3828(5) (providing that when
                 an order is entered recommending a parent reimburse the Division for his
                 or her child support obligation to a custodial parent receiving public
                 assistance after the obligor parent fails to respond to a notice regarding
                 his duty to reimburse the Division, the obligor may seek relief from the
                 order under NRCP 60(b)). Additionally, because the child support action
                 was closed when appellant filed his request, to the extent appellant was
                 attempting to file a new action to determine paternity, such an action
                 would be improper because paternity had already been established and
                 because it would be time barred as he filed it after the child had turned 21.
                 See NRS 126.081 (explaining that an action to determine paternity is
                 barred three years after the child reaches the age of majority).
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                            Parraguirre


                                                                                           J.
                                                            Douglas



                                                            Cherry


                 cc:   Eighth Judicial District Court, Family Court Division, Dept. B
                       John Allen Lanoue
                       Clark County District Attorney/Family Support Division
                       Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e